Citation Nr: 9927516	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-08 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1975 to January 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  In 
this decision, the RO determined that the veteran had not 
submitted new and material evidence required to reopen his 
claims of service connection for low back and psychiatric 
disabilities.  He appealed this decision.

In his substantive appeal of June 1998, the veteran requested 
a hearing before the Board in Washington, D.C.  By letter of 
February 1999, the Board informed the veteran at his last 
known address that his hearing was scheduled for April 1999.  
He was informed of the procedures for postponing or 
rescheduling this hearing with the showing of good cause.  
The veteran failed to appear for this hearing and has not 
requested that it be rescheduled.  Therefore, appellate 
review is appropriate at this time.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court") held in Morton v. West, 
12 Vet. App. 477 (1999), that VA cannot assist a veteran in 
the development of his claim unless the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); see also 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Court, 
however, has recognized that the law does require certain 
types of limited development prior to a finding of well-
groundedness.  Two of those exceptions occur when there has 
been procedural error and when pertinent records are in the 
constructive possession of VA.

The current issues on appeal were previously denied in a 
rating decision of January 1993.  A notice of disagreement 
was filed by the veteran in March 1993 and the RO issued the 
appropriate statement of the case (SOC) in May 1993.  
However, the veteran failed to file a timely substantive 
appeal regarding these issues and, therefore, the January 
1993 decision is final.  In order to reopen these claims, the 
veteran must now submit new and material evidence as defined 
by the provisions of 38 C.F.R. § 3.156(a) (1998).

The most recent RO decision regarding this issue was 
reflected in an SOC sent to the veteran in May 1998.  It was 
the RO's determination that there was no "reasonable 
possibility" that the new evidence received since the 
January 1993 denial would change the previous decision.  
Thus, it was determined that he had failed to submit new and 
material evidence required to reopen his claims of service 
connection.  In September 1998, however, the United States 
Court of Appeals for the Federal Circuit (hereinafter the 
"Federal Circuit") issued a decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), rejecting the Court's 
interpretation of the regulation on reopening final decisions 
found at 38 C.F.R. § 3.156(a).  Specifically, the Federal 
Circuit held that the judicially created requirement that 
there be a reasonable possibility that the new evidence, when 
viewed in the context of all evidence, both new and old, 
would change the outcome, was inconsistent with the language 
of 38 C.F.R. § 3.156(a).  As the RO used the "reasonable 
possibility" standard as the sole reason to deny the 
veteran's current claims, this case contains procedural error 
and has prejudiced the veteran.  Thus, the case must be 
remanded so that the RO can readjudicate the claim under the 
provisions of 38 C.F.R. § 3.156(a) and provide the veteran 
with an opportunity for comment.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Graves v. Brown, 8 Vet. App. 
522 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers, and 
not cumulative or redundant? and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court provided a three-step test to apply when a veteran 
seeks to reopen a final decision based on new and material 
evidence.  Under Elkins, the VA must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decision makers may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C. § 5107(a) has been fulfilled.

In addition, the veteran appears to claim that pertinent 
evidence regarding his claims are located at both the VA 
Medical Centers in Brooklyn, New York, and Albany, New York.  
A review of the claims file indicates that the RO contacted 
the Brooklyn, New York, VA Medical Center and received the 
veteran's treatment records in April 1998.  However, it does 
not appear that the veteran's records located at the Albany, 
New York, VA Medical Center were obtained.  As these records 
are in the VA's possession and were identified by the veteran 
as pertinent, they must be incorporated into the claims file 
for review prior to a decision on the issues currently on 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should appropriately contact 
the veteran and inform him of the 
requirements 38 C.F.R. § 3.165(a) to 
submit new and material evidence, as 
noted in the above analysis, in order to 
reopen his claims of service connection 
for low back and psychiatric 
disabilities.  The veteran should be 
specifically informed that his failure to 
provide the above information and/or 
evidence could have an adverse effect on 
his claim.  Any response or evidence 
received from the veteran must be made 
part of his claims file.

2.  The RO should request legible copies 
of all of the veteran's treatment records 
from the VA Medical Center in Albany, New 
York.  It should also request legible 
copies of all treatment records from the 
Brooklyn, New York, VA Medical Center 
dated from April 1998 to the present 
time.  Once obtained, all records must be 
associated with the claims folder.

3.  Following completion of the above 
actions, the RO should review the 
evidence and determine whether the 
veteran has submitted the requisite new 
and material evidence required under 
38 C.F.R. § 3.156(a) to reopen his claims 
of service connection.  If the RO's 
decision on this issue remains adverse to 
the veteran, a supplemental statement of 
the case should be sent to the veteran 
and his representative.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




